 



Exhibit 10.2
HARMAN INTERNATIONAL
MANAGEMENT INCENTIVE COMPENSATION PLAN
FOR GROUP EXECUTIVE AND KEY OPERATING MANAGERS
This Management Incentive Compensation Plan (“Plan”) of Harman International
Industries, Incorporated (“Company”) is designed to reward key managers for
achieving or exceeding objectives set forth in the Company’s business plan for
the applicable fiscal year (“Plan Objectives”).
TARGET BONUS PERCENTAGE:
Each Plan participant is assigned a target bonus expressed as a percentage of
base salary based on his/her position in the Company. Hence, a Plan participant
with an annual salary of $100,000 and a target bonus percentage of 20% would be
entitled to a target bonus of $20,000 if the applicable organizational unit(s)
for which he/she works achieves its Plan Objectives with respect to the
performance parameters described below and if the Plan participant achieves
his/her personal objectives.
The Chief Executive Officer of the Company shall establish target bonus
percentages for all Plan participants, other than executive officers, during the
first quarter beginning of each fiscal year. The Compensation and Option
Committee shall establish target bonus percentages for all Plan participants who
are executive officers during the first quarter of each fiscal year.
PLAN PARTICIPANTS:
The Plan is designed to reward key employees whose actions have a direct and
significant impact on the results of the Company. Plan participants will be
designated by the Chief Executive Officer of the Company, and in the case of
executive officers confirmed by the Compensation and Option Committee, during
the first quarter of each fiscal year and should be limited to key employees of
the Company. Sales personnel are typically not included in this Plan because
they are covered by a sales incentive plan.
PAYOUT PERCENTAGE:
The payout percentage is determined by a Plan participant’s organizational
unit’s or units’ performance against the Plan Objectives with respect to the
performance parameters described below. The payout percentage can range from 50%
to 150%. If a Plan participant’s organizational unit(s) achieves its Plan
Objectives for each of the performance parameters, the payout percentage is
100%. Hence, a Plan participant with an annual base salary of $100,000 and a
target bonus percentage of 20% would receive the following bonus if his/her
organizational unit(s) achieves its Plan Objectives with respect to each of the
performance parameters described below.

                Page 1 of 4

 



--------------------------------------------------------------------------------



 



Base Salary x Target Bonus x Payout Percentage = Bonus Amount
$100,000 x 20% x 100% = $20,000
For executive officers, the Compensation and Option Committee, in its sole
discretion, will approve a minimum and maximum point for each performance
parameter during the first quarter of each fiscal year.
For all other Plan participants, the Executive Committee, in its sole
discretion, will set a minimum and maximum point for each performance parameter
during the first quarter of each fiscal year. At the minimum point, the payout
percentage is 50%. At the maximum point, the payout percentage is 150%. If an
organizational unit does not reach a combined payout percentage of 50%, no bonus
is earned.
The payout percentage is determined using a linear interpolation between the
minimum point and Plan Objective or Plan Objective and the maximum point, as
applicable.
PERFORMANCE PARAMETERS:
The parameters on which the payout percentage is based typically include Revenue
Growth, with a weight of 20%, Operating Income, with a weight of 30%, Free Cash
Flow with a weight of 30% and Global Footprint Index with a weight of 20%. Other
parameters and other weightings may be used occasionally, as circumstances
require and as approved by the Compensation and Option Committee with respect to
executive officers and by the Chief Executive Officer of the Company with
respect to all other Plan participants.
Free cash flow is calculated as operating income plus depreciation and
amortization plus change in working capital (net accounts receivable from third
parties, net inventories, less trade accounts payable to third parties).
The Global Footprint Index has three components:

  •   Capital expenditures in low-cost countries as a percentage of the total
budget.     •   Full-time equivalent employees in low-cost countries as a
percentage of the total budget.     •   Material purchases in low-cost countries
as a percentage of the total budget.

All intercompany accounts are excluded.

                Page 2 of 4

 



--------------------------------------------------------------------------------



 



ACCRUAL:
Earnings used in any bonus calculation must include the accrual for the bonuses
being contemplated. Otherwise, earnings will be adjusted in the determination of
the bonus amount.
INDIVIDUAL PERFORMANCE:
Once the bonus amount for a Plan participant has been determined under the
calculations described above, that amount is multiplied by a factor reflecting
the Plan participant’s performance against his/her personal objectives. The
multiplier can range from zero to 120%. A Plan participant who does not meet
his/her personal objectives could receive no bonus even if his/her
organizational unit achieved its Plan Objectives.
A Plan participant’s performance rating is determined by the Chief Executive
Officer for direct reports (subject to approval by the Compensation and Option
Committee for executive officers) and division presidents for all other Plan
participants.
MAXIMUM BONUS
The maximum bonus payable to any Plan participant is 150% of his/her target
bonus. Hence, the maximum bonus payable to a Plan participant with a target
bonus of 20% is 30% of his/her base salary. In no event, may any Plan
participant’s bonus exceed 100% of his/her annual base salary.
PAYMENT:
The bonus amount will be paid to each Plan participant on the 70th day after the
end of the Company’s fiscal year.
INTERNAL REVENUE CODE SECTION 409A:
It is intended that the provisions of this Plan comply with Section 409A of the
Internal Revenue Code of 1986. All provisions of the Plan shall be construed and
interpreted in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A.
If, at the time of a Plan participant’s separation from service (within the
meaning of Section 409A), (i) the Plan participant is a specified employee
(within the meaning of Section 409A and using the identification methodology
selected by the Company from time to time) and (ii) the Company makes a good
faith determination that an amount payable hereunder constitutes deferred
compensation (within the meaning of Section 409A) the payment of which is
required to be delayed pursuant to the six-month delay rule set forth in Section

                Page 3 of 4

 



--------------------------------------------------------------------------------



 



409A in order to avoid taxes or penalties under Section 409A, then the Company
shall not pay such amount on the otherwise scheduled payment date but shall
instead pay it, without interest, on the first business day after such six-month
period expires.
Notwithstanding any provision of this Plan to the contrary, in light of the
uncertainty with respect to the proper application of Section 409A, the Company
reserves the right to make such amendments to this Plan as the Company deems
necessary or desirable to avoid the imposition of taxes or penalties under
Section 409A. In any case, Plan participants shall be solely responsible and
liable for the satisfaction of all taxes and penalties that may be imposed on
them in connection with this Plan (including any taxes and penalties under
Section 409A), and neither the Company nor any of its affiliates shall have any
obligation to indemnify or otherwise hold any Plan participant harmless from any
or all of such taxes or penalties.
ELIGIBILITY:
An employee must be on the active payroll for at least six months of the fiscal
year and be on the active payroll at the time of the distribution of the bonus
in order to be eligible for a bonus award. Employees with at least six months of
service in a fiscal year are eligible for a prorated bonus. Employees with less
than six months of service are not eligible for a bonus in that fiscal year.
ACTUAL RESULTS:
Actual results may be adjusted at the sole discretion of Company management, and
in the case of executive officers confirmed by the Compensation and Option
Committee, to reflect extraordinary circumstances, windfall profits or force
majeure.

                Page 4 of 4

 